DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2020 has been entered.
 Allowable Subject Matter
Claims 1-2, 4-9, 18 and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art or record taken alone or in combination fails to teach or fairly suggest “An energy generation system, comprising: 
an energy generation device; 
an energy generation inverter coupled to the energy generation device and configured to convert direct current (DC) power from the energy generation device to alternating current (AC) power; 
a battery pack; 

a smart main electrical panel coupled to receive AC power from at least one of the energy generation inverter, the storage inverter, and a utility grid, wherein the smart main electrical panel comprises a plurality of motorized circuit breakers configured to be remotely controlled to manage the power flow to a plurality of loads, each of the plurality of motorized circuit breakers including a sensor configured to measure an amount of power flowing to a respective load of the plurality of loads; and 
a panel controller configured to receive and record the measured amount of power that is received from the sensors of the plurality of motorized circuit breakers and in response to a reduced amount of power being available to the smart electrical panel, remotely control which of the plurality of motorized circuit breakers are open based on the recorded power usage data”.
Claims 2, 4-9 depend on independent claim 1.
Claim 18 is allowed because the prior art or record taken alone or in combination fails to teach or fairly suggest “An electrical panel for an energy generation system, comprising: 
a plurality of motorized switches disposed in the electrical panel and configured to be remotely opened and closed based on a control signal from a panel controller, each motorized switch of the plurality of motorized switches comprising: 

a sensor configured to measure an amount of current or power flow through the output line to the load circuit; and 
a feedback line coupled between the panel controller and the sensor, wherein the feedback line provides an avenue through which the measured amount of current or power flow transmitted to each load circuit may be received and recorded by the panel controller, wherein in response to a reduced amount of power being available to the electrical panel the control signal generated by the panel controller is based on the measured amount of power that is received through the feedback line from the sensors of the plurality of motorized switches and upon power usage data recorded by the panel controller.”
Claims 20-21 depend on independent claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN T VU/Examiner, Art Unit 2836